Citation Nr: 0936514	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-14 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of 
bladder cancer, status post removal of the prostate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for the 
residuals of bladder cancer, status post removal of the 
prostate.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran contends that he developed bladder cancer as a 
result of exposure to the smoke and fumes associated with 
burning oil wells while he was stationed in northern Saudi 
Arabia and Kuwait during Operation Desert Storm.

The Veteran's service records show that he served in the 
Persian Gulf from December 1990 to April 1991.  His service 
treatment records show that in April 1991, shortly after he 
left the Persian Gulf, he reported exposure to smoke and 
fumes from burning oil wells in Kuwait.

Post-service treatment records reflect that the Veteran was 
diagnosed with bladder cancer in August 2001.

In support of his claim, the Veteran submitted a December 
2004 news article from the National Academies regarding the 
Gulf War and health which noted that some evidence suggested 
that exposure to combustion products was linked to the 
development of bladder cancer.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). .

The Veteran underwent VA examination in May 2009.  In 
determining that the Veteran's bladder cancer was unrelated 
to his in-service exposure to smoke and fumes associated with 
burning oil wells, the examiner did not explicitly consider 
the article the Veteran submitted which was supportive of a 
casual link.  The examiner stated only that it was less 
likely than not that the Veteran developed bladder cancer as 
a result of the in-service exposure to smoke and fumes 
associated with burning oil wells.  The examiner's failure to 
provide a rationale for the negative opinion renders the May 
2009 report of examination inadequate for rating purposes.  
Accordingly, an additional examination and opinion is 
necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate 
examination for the purpose of ascertaining 
whether he developed bladder cancer as a 
result of his active service.  The report of 
examination should reflect that the claims 
folder was reviewed.  All opinions expressed 
by the examiner must be accompanied by a 
complete rationale, with citation to 
relevant medical findings.  Based upon a 
review of the claims folder, including the 
article submitted by the Veteran regarding a 
link between exposure to combustion products 
and the subsequent development of bladder 
cancer, the examiner should provide an 
opinion as to the following:

		Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's bladder cancer is 
causally related to his period of 
active service, including exposure to 
smoke and fumes associated with burning 
oil wells, or is an alternative 
etiology more likely?

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case. 
Allow the appropriate time for response, then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

